Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 02/08/2021 is acknowledged.  Claims 1-6, 9, 11, 16-23, 27-30, 32 and 34-40 are pending.  Claims 1, 30, 32 and 34-35 are withdrawn from consideration.  Claims 2-6, 9, 11, 16-23, 27-29 and 36-40 are under examination.


Election/Restrictions 
Applicant’s election of Group 3 in the reply filed on 02/08/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1, 30, 32 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Claims 36-40 of group 3 were elected in the reply filed on 02/08/2021.   Claims 2-6, 9, 11, 16-23, 27-29 are amended claims that read on elected group 3.   Applicant elects the following species: Claim 3: SEQ ID NO:53; Claim 6: SEQ ID NO:7 and SEQ ID NO:34; Claim 21 :SEQ ID NO:74 .



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019, 01/23/2020, 07/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Objections 
Claims 4-5, 19, 20, 22-23, 27-28 are objected to for the following informalities:
Claims 4-5, 19, 20, 22-23, 27-28 are objected to as being dependent upon a rejected claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 6, 9, 11, 16-18, 21, 29, 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galarza et al. “Galarza” (WO2017040387).    
The claims are directed to a method for generating an immune response to paramyxovirus and/or pneumovirus F protein in a subject, comprising administering to the subject in need thereof an effective amount of the-a nanostructure to generate the immune response wherein the nanostructure, comprises:
(a) a plurality of first assemblies, each first assembly comprising a plurality of identical first polypeptides;
(b) a plurality of second assemblies, each second assembly comprising a plurality of identical second polypeptides, wherein the second polypeptide differs from the first polypeptide; wherein the plurality of first assemblies non-covalently interact with the plurality of second assemblies to form a nanostructure; and wherein the nanostructure displays multiple copies of one or more paramyxovirus and/or pneumovirus F proteins, or antigenic fragments thereof, on an exterior of the nanostructure.
	Regarding claims 36, 11, 17-18, 21, 29 and 37-40  it is understood by the Office that the “nanostructure” is interpreted in its broadest scope, in the scheme below, the paramyxovirus virion 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Galarza discloses virus-like particles (VLPs) that display on their surfaces antigenic paramyxovirus (e.g., RSV and/or MPV) proteins. The VLP of 90-100 nm diameter (see fig. 2CD below) comprise RSV F protein in pre-fusion and post-fusion conformation with a cytoplasmic domain of HMPV, as well as HPMV matrix protein (see Fig. 1E below and Fig.1G; example 3); The VLPs were used as immunogens (examples 4+5), optionally together with an adjuvant (paragraph 0020).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 2-3, 6, 9, 16, claims which recite a percentage of identity with respect to a sequence identifier do not specify the identity along the full length of the sequence identifier, but specify instead an identity along the full length of polypeptides of undefined length (i.e. starting e.g. with a length 2 aa) comprised by the first or second polypeptide or by the paramyxovirus/pneumovirus F proteins. In other words, the technical feature of the sequence identifiers becomes nearly meaningless, as the "first polypeptide" and the "second polypeptide" essentially need only to share 2 consecutive amino acids with the sequences of SEQ ID No: 1-51, an eventuality which is of course expected to occur.
Therefore, the cited prior art anticipates the claimed invention.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648